Opinión disidente del
Juez Asociado Señor Negrón García.
Varios principios registrales y notariales elementales motivan este disentir. Primero, en su óptima dimensión, la Ley Notarial de Puerto Rico —Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.)— aspira a que al Regis-tro de la Propiedad entren sólo documentos que no adolez-can de defectos de forma o sustancia; esto es, que cumplan *339“con las formas extrínsecas que rigen la ley, capacidad del otorgante y si el negocio jurídico contenido es válido”. (Ci-tas omitidas.) Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110, 127 (1986). Sólo así se logran los objetivos de legitimación, publicidad y protección de terceros ínsitos en la ley. Los “asientos del Registrador deben ser lo más completos y claros que sea posible”. Acevedo v. Registrador, 115 D.P.R. 461, 462 (1984). Segundo,
[e]n nuestro ordenamiento jurídico, [la escritura] pública es la fuente primaria que nutre el principio de legalidad que go-bierna nuestro sistema inmobiliario registral. Ahí donde ter-mina la función notarial de otorgar la correspondiente escritura pública, comienza la función calificadora del Registrador. La calificación registral es la “facultad por excelencia del Registra-dor que al ejercitarla realiza el propósito” de que al Registro s[o]lamente tienen acceso los títulos que sean “válidos y perfectos”. Preciosas V. Del Lago v. Registrador, 110 D.P.R. 802 (1981); Cabrer v. Registrador, 113 D.P.R. 424 (1982); Mojica Sandoz v. Bayamón Federal Savs.[,] 117 D.P.R. 110 (1986). (Énfasis suplido.) Ramírez Lebrón v. Registrador, 131 D.P.R. 76, 81 (1992).
Tercero, la función calificadora, de examinar las formas extrínsecas de las escrituras presentadas para inscripción, obliga al Registrador a “determinar si el documento pre-sentado cumple con las formalidades que exige nuestra Ley Notarial, como por ejemplo: la capacidad de los otor-gantes, la identidad de los otorgantes o fe del conocimiento, rúbrica, firma, y otros”. (Enfasis suplido.) Ramírez Lebrón v. Registrador, supra, pág. 83. Cuarto,
...en su acepción genérica, todo documento está formado, es-tructuralmente, por dos elementos: la materia ■ — -de carácter tangible o corporal— y su contenido, expresión del pensamiento de una persona o personas que se incorpora al primer elemento a través de la grafía escrita. En la teoría de los documentos públicos los instrumentos en que interviene un notario proyec-tan y forman dos planos horizontales y paralelos, a saber, el concerniente a su contenido sustantivo o acto documentado (rae-gotium) y el referente al plano de Instrumentum, esto es, dere-cho notarial o forma, en sus importantes distinciones de los *340aspectos de “dimensión-acto” y “dimensión-papel” que destaca Núñez Lagos. Los Esquemas Conceptuales del Instrumento Pú-blico, Rev. Der. Not., Núms. I y II (1953). La dimensión-papel no implica la física relativa al tamaño del papel empleado, sino a un resultado de visibilidad protocolaria, “por virtud de la na-rración, la imagen que refleja el negocio jurídico, o lo que es igual, se trata de expresar en el espacio, y mejor dicho en la extensión superficial, del papel, todos los elementos endógenos y exógenos que integran la formación y configuración del acto jurídico”. Neri, Tratado de Derecho Notarial, (1970), Tomo 3, págs. 320-321. (Énfasis en el original.) Sucn. Santos v. Registrador, 108 D.P.R. 831, 834 (1979).
Quinto, el consentimiento mediante la firma de los otor-gantes “ ‘es la savia del documento’ P. Avila Alvarez, Estudios de Derecho Notarial, 3ra ed. rev., Barcelona, Ed. Nauta, 1962, pág. 257.(1) “[L]a firma consiste en una ma-nifestación formal y escrita que acredita la prestación del consentimiento .... Explicando el alcance de la firma dice González Palomino que la integridad jurídica implica que el documento ha de estar completo y terminado’. Un docu-mento sólo es documento cuando está terminado: el paso del apunte, borrador o nota, a la categoría de documento se opera mediante la firma. Antes de la firma el documento, en los casos normales, es sólo un papel; después de la *341firma, ya es un documento”. E. Giménez Amau, Derecho Notarial, EUNSA, (la) pág. 679.
Y sexto, “ ‘[h]ay una interdependencia entre ambos. La voluntad, el consentimiento, se objetivan al firmar', y lo es-crito debe ser reflejo de aquellos para que de la concordan-cia de elementos, surja el acto válido. La relación vincu-lante, la dará la firma', de ahí su extraordinaria importancia en el proceso instrumental’ ”. Giménez Arnau, op. cit., pág. 680.
HH hH
Estos principios nos impiden endosar las dos (2) premi-sas cardinales en que descansa la decisión mayoritaria, a saber: que las firmas no forman parte del contenido de una escritura y que la Ley Notarial de Puerto Rico no las exige en las copias certificadas de las escrituras. El comentario del Prof. Pedro Malavet Vega usado por la mayoría no sos-tiene esas conclusiones. Opinión mayoritaria, pág. 336. El ilustre notario Malavet Vega simplemente proclama el axioma rector de que las deficiencias que existan en el original de una escritura no pueden ser ni quedar subsanadas en la copia mediante la certificación notarial. Precisa-mente, conforme a la Ley Notarial de Puerto Rico la forma más precisa y correcta de que un Registrador descargue responsablemente su obligación de calificar la existencia real de esas firmas, su contenido y posibles incongruencias (apellidos distintos o incompletos) es requiriéndolas como parte de la literalidad total al momento de inscribir la es-critura matriz (original) en el Protocolo.
Varias disposiciones de la Ley Notarial de Puerto Rico avalan esta ruta decisoria. Su Art. 13 preceptúa, en lo per-tinente, que “[e]s escritura matriz la original que el notario ha de redactar sobre el contrato o acto sometido a su auto-rización, firmada por los otorgantes, por los testigos instru-mentales, o de conocimiento en su caso, firmada, signada, *342sellada y rubricada por el mismo notario”. 4 L.P.R.A. sec. 2031. Más adelante, el Art. 16 ordena que “[l]os otorgantes y los testigos firmarán la escritura y además estamparán las letras iniciales de su nombre y apellido o apellidos al margen de cada una de las hojas del instrumento, las cua-les rubricará y sellará el notario”. 4 L.P.R.A. see. 2034. Y según el Art. 39, “una copia certificada [de una escritura] es el traslado literal, total ... de[l] documento [original] otorgado ante notario, que libre éste o el que tenga legal-mente a cargo su protocolo, con certificación respecto a la exactitud del contenido y al número de folios que contenga el documento, así como la firma, signo y rúbrica y, en todos los folios, el sello y rúbrica del notario autorizante”. (Enfa-sis suplido.) 4 L.P.R.A. see. 2061.
Al explicar el concepto y razón de ser de las copias cer-tificadas, Giménez Arnau expone:
El instrumento público original queda incorporado al proto-colo del Notario y por esta razón la eficacia del mismo se opera a través de traslados o reproducciones. Estos traslados designa-dos con el nombre de copias por la Ley y el Reglamento, suelen definirse con Fernández Casado: Reproducción literal de un instrumento público protocolado, autorizada por Notario com-petente con las formalidades de derecho ... y que se caracterizan —de acuerdo con su designación porque en ellas hay una au-tentificación semejante a la del instrumento original o matriz, mediante la imposición del signo, firma y rúbrica del Notario. Giménez Arnau, op. cit., pág. 829.
Entre sus características y requisitos, destaca que la re-producción literal “debe corresponder rigurosamente con el original”. Giménez Arnau, op. cit., pág. 828.
Con su habitual especificidad, en su abarcador tratado notarial, Neri afirma:
En general, llámase “copia” a toda reproducción o traslado de un escrito sacado a la letra. Con relación a la escritura, “copia” es la reproducción de la matriz hecha a mano, mecanografiada o con placa fotográfica, y expedida con las formalidades legales', *343o bien es ‘el testimonio literal de la escritura matriz, expedido en forma legal”. La escritura original, o matriz, queda en el protocolo, como una garantía permanente de que el acto se ha realizado’; pero, para gobierno de las partes el escribano debe dar copia autorizada de la escritura que hubiere autorizado (Art. 1006), y esta copia tendrá la misma virtud intrínseca de que está revestido el protocolo, y por tanto, hará plena fe erga omnes. Y porque es un trasunto de la escritura otorgada en el protocolo notarial, esa copia “autorizada por notario compe-tente con las formalidades de derecho” es una pieza jurídica con categoría de instrumento público. La copia no es, por tanto, una clase de escritura pública; es la misma escritura pública objeti-vamente considerada. Holgara decirlo, pero estas copias “para ser tales y no constituir meros certificados... deben implicar una transcripción fiel del original o escritura matriz; esto, con la advertencia de que se denomina también ‘original’ al testimo-nio de la escritura pública, como lo entendía nuestro codificador (nota al art. 997)”. (Escolios omitidos y énfasis suplido.) A.I. Neri, Tratado teórico y práctico de derecho notarial, Buenos Ai-res, Ed. Depalma, 1970, Vol. 3, pág. 1083.
Más adelante nos ilustra sobre la doctrina que sostiene que la
“ ‘... copia de la escritura matriz debe ser reproducción íntegra de ésta para que surta todos los efectos que la ley le atribuye’.... [Se] concibe la idea de extracción palabra por palabra del libro del protocolo, y que tales testimonios, una vez autorizados,^ se reputan auténticos como las mismas escrituras públicas”. (En-fasis suplido.) Neri, op cit., pág. 1084.
Luego de exponer que la escritura certificada no puede ser una reproducción parcial, concluye que la “copia siem-pre está referida a la literalidad de su especie, es decir, a la letra de la matriz que le sirvió para la reproducción. La copia debe expedirse íntegramente, y tal como aparece en el protocolo”. (Énfasis suplido.) íd., pág. 1085.
I — I H-l j.
Admitir la mayoría, de un lado, que según el Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 *344L.P.R.A. sec. 2267, la calificación se extiende a “las formas extrínsecas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos conteni-dos en tales documentos” (énfasis suplido), y del otro, no exigir la reproducción de las firmas (mediante una copia fotostática o de igual género de la última página o páginas en cuestión, o la inclusión de los nombres específicos de los comparecientes precedidos del vocablo o la abreviatura de firmado (Fdo.)), es un contrasentido lógico y jurídico que niega que una copia certificada de una escritura —recor-dando a Neri y a Giménez Arnau, respectivamente — , “es la misma escritura pública”; antes sin la firma, “es sólo un papel”.
Unimos como Apéndices a este disenso los Exhibit 1(A) y 1(B) del Registrador de la Propiedad recurrido ilustrativos de las formas correctas de dar cumplimiento fiel al requi-sito del Art. 39 de la Ley Notarial de Puerto Rico, supra, de que la copia certificada será un “traslado literal de la escritura”. También unimos como Apéndice III, la página de la escritura que presentó el recurrente Western Federal Savings Bank sin las firmas.
Finalmente, no es fuente ni autoridad invocar el conte-nido y “comentario” de la Regla 49 del Reglamento Notarial de Puerto Rico, vigente desde el 1ro de agosto de 1995 (4 L.P.R.A. Ap. XXIV). Independientemente de si aplica o no a este recurso —problema de retroactividad que no abordamos— nada en la Ley Notarial de Puerto Rico re-frenda la conclusión de que el notario puede prescindir de transcribir las firmas. A poco reflexionemos, el “comenta-rio” choca contra la misma esencia del acto de certificación notarial. Si la copia certificada es el traslado literal de la escritura (Art. 39 de la Ley Notarial de Puerto Rico, supra), y “[l]a certificación de una copia será efectuada al final o ala continuación del instrumento” (énfasis suplido) —nos dice la Regla 49(A) del Reglamento Notarial de *345Puerto Rico, 4 L.P.R.A. Ap. XXIV— ¿cómo concluir que las firmas quedan excluidas?
Con todo respeto, la opinión mayoritaria reduce la cues-tión a sólo una “buena práctica notarial [y] aconseja que se mencionen al menos los nombres de los firmantes, según aparecen sus firmas en la escritura original, a los fines de evitar dudas y complicaciones futuras”. Opinión mayorita-ria, pág. 338. Así olvidan la realidad expuesta y, sobre todo, que a través de la certificación de la copia integral es que surge el reconocimiento de la fe notarial que hace en ese momento el notario, la cual, por imperativo, “[h]a de exten-derse cumpliendo las formalidades del derecho, porque al igual que para la matriz del documento se exigen formali-dades rituarias que den garantía al documento y unifor-men la estructura externa del mismo ...”. Giménez Amau, op. cit, pág. 828.
*346[[Image here]]
*347[[Image here]]
*348[[Image here]]

(1) Aurelio Fernández Anadón, en su artículo denominado Significado de la firma del instrumento público o la firma suplida, en Centenario de la Ley del Nota-riado, Madrid, Ed. Reus, 1962, Vol. I, Sec. 2da, pág. 497, nos dice:
“Firma, según el Diccionario de la Academia, es el ‘nombre y apellido o título de una persona que ésta pone con rúbrica al pie de un documento escrito de mano propia o ajena para darle autenticidad o para obligarse a lo que en él se dice’.
“A continuación, y temerosa la docta Corporación de haber excluido [sic] el caso frecuente de firma sin rúbrica, añade ‘nombre y apellido, o título, de la persona que no usa rúbrica, o no debe usarla, puesto al pie de un documento’.
“Media firma, según el mismo autorizado testimonio: ‘En los documentos oficia-les, aquélla en que se omite el nombre de pila.’
“Y, por último, Rúbrica: ‘Rasgo o conjunto de rasgos de figura determinada, que como parte de la firma pone cada cual después de su nombre o título.’ ‘Aveces pónese la rúbrica sola; esto sin que vaya precedida del nombre o título de la persona que rubrica.’ Por si quedase alguna duda, dice Cervantes en el Quijote: ‘Poner mi rúbrica, que es lo mismo que firma.’
“O sea, que bajo estas tres formas, firma, media firma y rúbrica, se otorga, o autoriza. (El signo o el sello son aditamentos específicos de determinadas actuacio-nes oficiales o semioficiales.).” (Énfasis suplido y en el original.)